11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Ex parte T.M.S.,                            * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 21615-B.

No. 11-20-00175-CV                          * July 21, 2022

                                            * Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s expunction order and render judgment denying T.M.S.’s
petition for expunction. Any documents that relate to T.M.S.’s 2018 arrest and
were surrendered to the trial court or T.M.S. are ordered to be returned to the
submitting agencies.